Exhibit 10.1Allonge No. 1 to Secured Note Issued January 27, 2009 ALLONGE NO. 1 TO SECURED NOTE ISSUED JANUARY 27, 2009 This Allonge No. 1 to Secured Note (“Allonge”) is made as of this 17th day of February, 2009, by Attitude Drinks Inc., a Delaware corporation (“Borrower”) to Alpha Capital Anstalt (“Lender”).Reference is hereby made to that certain Secured Note issued by Borrower to Lender dated January 27, 2009 (“Note”).Except as amended hereby, the terms of the Note remain as originally stated. The
